ORIGINAL                                      06/28/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: OP 22-0302


                                         OP 22-0302

                                                                             „. ..
WESLEY W. CHARLO,
                                                                           JUN 2 8 2022
                                                                         Bowen GreEnvacod
              Petitioner,                                              Clerk of Supreme Court
                                                                          Stata of Montana

       v.
                                                                       ORDER
STATE OF MONTANA,
BOB OLSON, Prograrn Adrninistrator,
S.T.A.R.T. Program,

              Respondents.



       Representing himself, Wesley W. Charlo has filed a Petition for Writ of Habeas
Corpus, requesting relief from his sentences imposed upon revocation in the Fourth Judicial
District Court, Missoula County. He has since filed a "Motion to Consider Information."
       Charlo asserts that the criminal cases "used to initiate the revocation proceedings
were invalid, discharged, or expired, respectfully." He explains that his two cases (Cause
No. DC -11-153 and DC-19-236) are no more.' He contends that his initial appearance
for a probation violation hold was based on these cases, leading to a procedural error.
Charlo maintains that the Missoula County District Court had no jurisdiction to commence
revocation proceedings. He requests that this Court release him to probation status.
       Available electronic records indicate that on Decernber 21, 2020, the Missoula
County District Court sentenced Charlo ill three separate matters and dismissed a fourth
case. The District Court imposed a six-month, suspended jail term for rnisdemeanor theft
of labor or services and dismissed the felony burglary offense (hereinafter jail term for
Cause No. DC-19-236). The District Court accepted Charlo's guilty plea to felony criminal
possession of dangerous drugs with intent to distribute and felony criminal possession of
dangerous drugs (all other drugs), cornmitting h i»> to the Department of Corrections (DOC)

  The first case (DC-11-153) is from the Lake County District Court, and the other criminal case
(DC-19-236) originated in Missoula County District Court.
for a ten-year suspended term and five-year suspended term, respectively (hereinafter first
2020 sentence for Cause No. DC-19-476). The District Court also cornmitted Charlo to
the DOC for a five-year suspended term for felony criminal possession of dangerous drugs
(all other drugs) (hereinafter second 2020 sentence for Cause No. DC-20-268). The
District Court ran the first and second 2020 sentences concurrently with each other and
with the jail term.
       Charlo includes copies of several court documents. Both the January 13, 2021
Initial Appearance on PV Hold and the January 11, 2021 Authorization to Pick Up and
Hold Probationer list Cause No. DC-11-153 and the cause number for the jail term. For
the jail term, Charlo is correct that he served 336 days in jail; however, his one-page
attachment does not provide whether the District Court applied that time to his jail sentence
when the court imposed a suspended, six-month term. Additionally, the Lake County
District Court did not issue an order vacating his conviction and sentence in Cause No.
DC-11-153 until January 20, 2022, more than a year after he was arrested.2
       We secured copies of the State's Petition to Revoke and the January 13, 2021 Report
of Violation, as filed in Missoula County District Court. The Report provides that after
December 17, 2020, Charlo failed to report for his appointment with his probation officer
and his officer stated that he had absconded. A year later, he was charged with a felony
that was later dropped to a misdemeanor offense where he received the jail term.
       Charlo is not entitled to reinstatement of his probation. Charlo was a probationer
for his first and second 2020 sentences when he violated the conditions of his suspended
sentences. His probation violations were based on absconding and his new offenses, not
the cause numbers listed. The Missoula County District Court had jurisdiction to revoke
his suspended sentences regardless of what the court's register of action or Initial
Appearance on PV Hold stated.           Section 46-18-203, MCA.          His existing DOC


2  On February 15, 2022, this Court dismissed Charlo's prior petition for habeas corpus relief
because the Lake County District Court had provided Charlo relief by issuing an Order vacating
his conviction and sentence in Cause No. DC-11-153. Charlo v. McDermott, No. OP 21-0553,
Order (Mont. Feb. 15, 2022).

                                              2
commitments were used to begin the revocation proceedings. Section 46-18-203(7), MCA.
      Charlo cannot seek relief for his sentences upon revocation through the remedy of
habeas corpus.   Section 46-22-101(2), MCA.      Charlo has not demonstrated illegal
incarceration. Section 46-22-101(1), MCA. Therefore,
      IT IS ORDERED that Charlo's "Petition for Writ of Habeas Corpus or any other
appropriate writ" is DENIED and DISMISSED.
      IT IS FURTHER ORDERED that Charlo's Motion to Consider Information is
DENIED, as moot.
      The Clerk is directed to provide a copy of this Order to Bob Olson, Program
Administrator, bolson@cccs.com; to counsel of record and to Wesley W. Charlo
personally.
      DATED this        day of June, 2022.



                                                            Chief Justice



                                                 dzal


                                                   LA4     .04:49




                                                              Justices